Name: Council Regulation (EEC) No 2540/80 of 30 September 1980 fixing the price to be observed at the cif stage for imports of New Zealand butter into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10 . 80 Official Journal of the European Communities No L 260/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2540/80 of 30 September 1980 fixing the price to be observed at the cif stage for imports of New Zealand butter into the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of 1972 and in particular Article 3 of Protocol 18 , Having regard to Council Regulation (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom ( J ), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 1655/76, certain quantities of New Zealand butter may be imported into the United Kingdom on special terms ; whereas New Zealand must inter alia guarantee the obser ­ vance of a specified cif price for such imports ; Whereas in Article 2 of Council Regulation (EEC) No 2157/77 (2), the price to be observed at the cif stage as from 1 January 1978 was fixed at 117-88 units of account per 100 kilograms for butter ; Whereas, since that fixing of prices, there have been increases in the level of prices in the Community  including intervention prices  and in New Zealand, and also in costs in New Zealand, and in freight rates ; Whereas New Zealand has agreed to reduce its exports to the United Kingdom by 20 000 tonnes in comparison with the quantity laid down for 1980 ; whereas, in these circumstances, and having regard to the supply and demand developments in the major producing and consuming countries of the world, the cif price should be modified in accordance with Article 2 (2) of Regulation (EEC) No 1655/76, HAS ADOPTED THIS REGULATION : Article 1 The price referred to in Article 2 of Regulation (EEC) No 1655/76, to be guaranteed at the cif stage by New Zealand for imports of butter into the United Kingdom from 6 October 1980 , is fixed at 213-37 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1980 . For the Council The President C. NEY (') OJ No L 185, 9 . 7 . 1976, p . 1 . (2) OJ No L 250 , 30 . 9 . 1977, p . 12 .